PRATT, J.
We think this judgment should be affirmed. The appellants’ points present simply the question whether or not the verdict was against the evidence or the weight of evidence. No other exception is pressed. We have examined the case carefully, and are satisfied that the case was properly submitted to the jury because of conflicting evidence as to the location of the Wallace line,—the starting point for the determination of the location of the strip claimed by plaintiff. The issues were fairly put to the jury and the points of conflict of evidence so lucidly set forth in the charge that we entertain no doubt that the verdict was an intelligent finding upon the facts. Judgment and order denying motion for a new trial affirmed, with costs.
DYKMAN, J., concurs. BROWN, P. J., not voting.